DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
	Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose a method for power management at a power node, the method comprising: monitoring a current power state of a power node, the power node being connected to a gateway node and configured to operate in a first mode of operation; isolating, using a parameter, at least one network device connected to the gateway node, wherein isolating includes monitoring network data traffic for the at least one network device; and disconnecting the isolated at least one network device for a set duration when the current power state of the power node meets a criteria, wherein the set duration is based on the network data traffic.
	Claim 13 is allowable over the prior art of record, because the prior art of record does not disclose a method for automatic power state management of a gateway node, the method comprising: configuring a critical usage window at the gateway node; detecting, at an interface, a change in a power state of the gateway node during the critical usage window; and adjusting, via the interface, the power state of the gateway node using a backup power node for a set duration, wherein the set duration is based on network usage at variable time instants during the critical usage window.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS AMAYA/Primary Examiner, Art Unit 2836